    Case 6:21-cv-01131-JAR-KGG Document 1 Filed 05/18/21 Page 1 of 6




                              UNITED ST ATES DISTRICT COURT
                                   DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                     )
                                             )
                       Plaintiff,             )
                                             )
               V.                            )       Case No. 21- 01131
                                             )
$49,000.00 IN UNITED STATES                  )
CURRENCY, More or less,                      )
                                             )
                       Defendant.            )


                         COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, by and through its attorneys, Duston J. Slinkard, Acting

United States Attorney for the District of Kansas, and Scott Anderson, Special Assistant United

States Attorney, brings this complaint and alleges as follows in accordance with Supplemental

Rule 0(2) of the Federal Rules of Civil Procedure:

                                    NATURE OF THE ACTION

       I.      This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property: $49,000.00 in U.S. Currency, more or less (hereinafter

"defendant property"), for violations of 21 U.S.C. § 841.

                                    THE DEFENDANT IN REM

       2.      The defendant property consists of: $49,000.00 in United States currency, more or

less, that was seized by the Kansas Highway Patrol on or about February 23, 2021 during a

traffic stop of a 2020 Hyundai Elantra on 1-70 near milepost 180 in Russell County, in the

District of Kansas. The currency is currently in the custody of the United States Marshal Service.
    Case 6:21-cv-01131-JAR-KGG Document 1 Filed 05/18/21 Page 2 of 6




                                 JURISDICTION AND VENUE

        3.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property . This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S .C. § I 355.

        4.     This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an arrest warrant in

rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the property

pursuant to 28 U.S.C . § 1355(d) and Supplemental Rule G(3)(c).

        5.     Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(l), because the

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. § 1395, because the defendant property is located in this district.

                                   BASIS FOR FORFEITURE

       6.      The defendant property is subject to forfeiture pursuant to 2 1 U.S.C. § 88l(a)(6)

because it constitutes I) money, negotiable instruments, securities and other things of value

furnished or intended to be furnished in exchange for a controlled substance in violation of the

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act.

       7.      Supplemental Rule G(2)(t) requires this complaint to state sufficiently detailed

facts to support a reasonable belief that the government will be able to meet its burden ofproof

at trial. Such facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A, which is attached hereto and incorporated by reference.
        Case 6:21-cv-01131-JAR-KGG Document 1 Filed 05/18/21 Page 3 of 6




                                        CLAIM FOR RELIEF

          WHEREFORE, the plaintiff requests that the Court issue a warrant for the arrest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the plaintiff be awarded its costs and

disbursements in this action ; and for such other and further relief as this Court deems proper and

just.

          The United States hereby requests that trial of the above-entitled matter be held in the

City of Wichita, Kansas.

                                                        Respectfully submitted,

                                                        DUSTON J. SLINKARD




                                                        Specia ssistant United States Attorney
                                                        District of Kansas
                                                        1200 Epic Center, 301 N . Main
                                                        Wichita, Kansas 67202
                                                        Ph: (316) 269-648 I
                                                        Fax: (316) 269-6484
                                                        Email: sanderson2@usdoj.eov
                                                        Ks. S. Ct. No. 26095




                                                   3
    Case 6:21-cv-01131-JAR-KGG Document 1 Filed 05/18/21 Page 4 of 6




                                        DECLARATION

       I, Shawn Herrman, Task Force Officer, Drug Enforcement Administration in the District

of Kansas.

       I have read the contents of the foregoing Complaint for Forfeiture, and the exhibit

thereto, and the statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this   /4 day of P'fqf               , 20'1 l




                                                     TFO Shawn Herrman                --=
                                                     DEA




                                                4
   Case 6:21-cv-01131-JAR-KGG Document 1 Filed 05/18/21 Page 5 of 6




                              AFFIDAVIT
   I, Shawn Herrman, being first duly sworn, depose and states:
1. TFO Herrman has been employed with the Kansas Highway Patrol
(KHP) since January 2012 and has been cross designated as a DEA
Task Force Officer since June 2017. My duties include
investigation of violations of the Controlled Su bstance Act ,
Title 21 of the United States Code and forfeiture s thereto .

2 . The information contained in thi s report is known to Affiant
through personal direct knowledge , and/or through a review of
official reports prepared by other law enforcement personnel.
This report is submitted in support of federal forfeiture .

3. On February 23, 2021, Kansas Highway Patrol Technical
Trooper James McCord stopped for a traffic violation a rented
2020 Hyundai Elantra on westbound I-70 near milepost 180 , in
Russell County , in the District of Kansas . The driver and sole
occupant was identified as Adam DAVIS.

4. A certified narcotics canine gave a positive indication to
the odor(s) of illegal narcotic(s) in or about the vehicle .

5. During the event , a search of t h e vehicle led to the
discovery of $49 , 000.00 in U.S. Currency and a vacuum sealed
package containing approximately (147) grams of suspected
psilocybin mushrooms. The U. S . currency was comprised of (5)
bundles , three of which were vacuum sealed . One of the vacuum
sealed packages was marked with (10 to) and the second part the
Affiant was unable to make out the lettering .

6 . During a post-Miranda interview , DAVIS was asked why the
money was vacuum sealed and DAVIS advised he knows police seize
money and he did not want the canine to smell it.

7 . Later , at another location , a certified narcotics detection
canine gave a positive indication to the odor(s) of illegal
narcotic(s) emitting from the U. S. currency .

8 . Based on the information set out above, the Affiant has
probable cause to believe that the $49,000 . 00 in U.S . currency
seized by the Kansas Highway Patrol constitutes money , or other
things of value furnished , or intended to be furnished, in
exchange for a controlled substance or proceeds traceable to
   Case 6:21-cv-01131-JAR-KGG Document 1 Filed 05/18/21 Page 6 of 6




such an exchange, or was used, or intended to be used, to
facilitate one or more violations of Title 21, U.S.C. § 841
et.seq. Accordingly, the property is subject to forfeiture
pursuant to Title 21 , U.S.C. §§ 853 and 881.




                                                Shawn Herrman, TFO
                                                DEA


                                                   ' II/'-.
Sworn to and subscribed before me this           I.!.:_ day of



My Commission Expires:

                              f\ • JASON R. WILKINS
                            ~ Notary Publi c-State of Kansas
                            My Appl . F.xpirc s 07 - z~ - z.o,:.t.
